Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 1 of 41




                      EXHIBIT 1
Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 2 of 41
Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 3 of 41
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 4 of 41




Effective April 1, 2019                                                   Page 2
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 5 of 41




Effective April 1, 2019                                                   Page 3
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 6 of 41




Effective April 1, 2019                                                   Page 4
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 7 of 41




Effective April 1, 2019                                                   Page 5
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 8 of 41




Effective April 1, 2019                                                   Page 6
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 9 of 41




Effective April 1, 2019                                                   Page 104
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 10 of 41




Effective April 1, 2019                                                    Page 105
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 11 of 41




Effective April 1, 2019                                                    Page 106
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 12 of 41




Effective April 1, 2019                                                    Page 107
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 13 of 41




Effective April 1, 2019                                                    Page 108
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 14 of 41




Effective April 1, 2019                                                    Page 109
Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 15 of 41
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 16 of 41




Effective April 1, 2019                                                    Page 111
Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 17 of 41
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 18 of 41




Effective     , 2019                                                       Page 113
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 19 of 41




Effective     , 2019                                                       Page 114
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 20 of 41




Effective April 1, 2019                                                    Page 115
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 21 of 41




Effective April 1, 2019                                                    Page 116
Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 22 of 41
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 23 of 41




Effective April 1, 2019                                                    Page 118
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 24 of 41




Effective April 1, 2019                                                    Page 119
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 25 of 41




Effective     , 2019                                                       Page 120
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 26 of 41




Effective     , 2019                                                       Page 121
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 27 of 41




Effective April 1, 2019                                                    Page 122
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 28 of 41




Effective     , 2019                                                       Page 123
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 29 of 41




Effective     , 2019                                                       Page 124
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 30 of 41




Effective     , 2019                                                       Page 125
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 31 of 41




Effective     , 2019                                                       Page 126
Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 32 of 41
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 33 of 41




Effective     , 2019                                                       Page 192
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 34 of 41




Effective     , 2019                                                       Page 193
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 35 of 41




Effective     , 2019                                                       Page 194
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 36 of 41




Effective     , 2019                                                       Page 195
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 37 of 41




Effective     , 2019                                                       Page 196
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 38 of 41




Effective     , 2019                                                       Page 197
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 39 of 41




Effective     , 2019                                                       Page 198
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 40 of 41




Effective     , 2019                                                       Page 199
       Case 1:20-cv-00970-RCL Document 17-1 Filed 04/18/20 Page 41 of 41




Effective     , 2019                                                       Page 200
